PD-0429-15
                               No.




FRANCISCO DURAN,       JR.,                 x                         _„ mTTrt „„TT„m ^„
              PETITIONER-MOVANT,            §       FILED IN          IN THE °0URT °F
                                           CflURT OF CRIMINAL APPEALS
vs.
                                            §      APR 17 2015        CRIMINAL     COURT
                                            §
the state of Texas,                             Abel Acosta, Clerk
                       RESPONDENT.          &
                                                                      AUST,IN,/_TEXAS..
                                                                          klbCEIVEl
                                                                        COURT OF CRIMINAL APPEALS
                           MOTION    FOR   LEAVE    TO   FILE
                       AN ORIGINAL    COPY ONLY OF       THE    PDR
                                                                             APR 17 2015

to the honorable judges:                                                 Abel Acosta, Clerk

          COMES NOW/    the above named petitioner-movant/ acting in his

own behalf/     respectfully requesting the Court for leave to file an

original copy only of the [PDR] petition for discretionary                         review.

In    that/


1. The style and appeal number of the Thirteenth District Court of
   Appeals is No. 13-12-00344-CR;

2. The Appellant/Petitioner moves that/ pursuant to Rule 2,  Texas
   Rules of Appellate Procedure/ this Court may suspend Rule 9.3(b)/
     Texas Rules of Appellate Procedure tjhat requires the filing of          eleven (11)
     copies of the [PDR] petition for discretionary review;

3. The facts relied upon to show good cause for this request are: Petitioner is
   indigent and incarcerated and does not have access to a photo copier. Nor is
   petitioner-movant represented by counsel and will be filing his petition
   pro se. Finally/ petitioner-movant does believe he has merit and thus    this
   is made in good faith.


        WHEREFORE PLEADINGS CONSIDERED, petitioner-movant prays this Honorable

Court will grant him to file only the original copy of this [PDR] petition.

Thank you.


Respectfully requested/


'£ri»k T^vr** CJ/L.
FRANCISCO DURAN, JR.
                         CERTIFICATE       OF    SERVICE



I, Francisco Duran, Jr., petitioner-movant and appellant in this
cause and foregoing motion to suspend the rule does hereby certify
that one original copy of said motion for leave to file only an or
iginal copy of the [PDR] petition for discretionary review was placed
in the Robertson Prison mail box addressed to the Clerk of the Texas
Court of Criminal Appeals at Austin, on the 8th DAY OF APRIL 2015.

I atest to this by affixing my signture below:



               !££i   •,, ...•_-       ;
                 SIGNATURE: FRANCISCO DURAN/ JR.
                       ROBERTSON UNIT        #    1793551
                          12071    FM             3522
                            ABILENE,   TX.       79601




cc




                                   -2-